Name: Council Regulation (EEC) No 1945/83 of 11 July 1983 implementing, in the Community, revised amounts for the documentary requirements in Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 83 Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1945/83 of 11 July 1983 implementing, in the Community, revised amounts for the documentary requirements in Protocol 3 concerning the definition of the concept of 'origina ­ ting products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), signed in Belgrade on 2 April 1980, and in particular Article 6 of Protocol 3 thereto, concerning the definition of the concept of 'originating products' and methods of administrative cooperation , Having regard to the proposal from the Commission, Whereas Article 6 of Protocol 3 lays down that the Community may, if necessary, revise the amounts for determining when EUR. 2 forms may be used instead of EUR. 1 movement certificates or when no docu ­ mentary evidence of origin is required as provided in Articles 6 and 17 of the said Protocol ; Whereas on 1 October 1982 the equivalent values of the amounts concerned in the various national curren ­ cies were lower than their values obtaining on 1 October 1980 : Whereas, as a consequence of the bi-annual automatic adaptation of the base date provided for in Protocol 3, the actual value limits of the amounts referred to in Articles 6 and 17 of the said Protocol would be reduced ; whereas, in order to avoid such a reduction, it is necessary to increase these amounts, HAS ADOPTED THIS REGULATION : Article 1 The amount laid down in the second subparagraph of Article 6 ( 1 ) of Protocol 3 shall be increased to 2 000 . The amounts laid down in Article 17 (2) of the said Protocol shall be increased to 140 and 400 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1983 . For the Council The President C. SIMITIS (') OJ No L 41 , 14 . 3 . 1983 , p. 2 .